Case 6:17-cv-00199-DDD-CBW Document 45 Filed 11/13/18 Page 1of1PagelD#: 408

RECEIVED
NV 13 2018

TONY A. MOORE, CLERK UNITED STATES DISTRICT COURT

WESTERN OISTRICT OF LOUISIANA WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA
OTIS GUIDRY CASE NO.  17-00199
VERSUS JUDGE Dee D. Drell
MAGISTRATE Judge
TARGET CORPORATION Carol B. Whitehurst
ORDER OF DISMISSAL

 

Considering the foregoing;
IT IS HEREBY ORDERED that all causes in the above captioned matter be dismissed

against defendant, Target Corporation, with me each party to bear its own costs.
Atpy fre f+, Louisiana, this /3 day of J / se Bot 2018.

nt

JUDGE, UNITED STATES DISTRICT COURT
